 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS AGREEMENT (the “Agreement”), dated as of July 7, 2007 (the “Effective
Date”), is made by and between Javelin Pharmaceuticals, Inc., a Delaware
corporation with principal executive offices at 125 CambridgePark Drive,
Cambridge, MA 02140, and Daniel B. Carr, M.D., residing 935 Hammond Street,
Chestnut Hill, MA 02467 (the “Executive”)
WITNESSETH:
     WHEREAS, the Company currently employs the Executive as Chief Executive
Officer and Chief Medical Officer of the Company under a contract dated July 7,
2004 (the “Prior Agreement”);
     WHEREAS, the Company and the Executive mutually wish to renew and extend
the Executive’s term as Chief Executive Officer and Chief Medical Officer of the
Company; and
     WHEREAS, the Company desires to employ the Executive as Chief Executive
Officer and Chief Medical Officer of the Company, and the Executive desires to
serve the Company in those capacities, upon the terms and subject to the
conditions contained in this Agreement;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the parties hereto hereby agree as follows:
     1. Employment
          (a) Services. The Executive will be employed by the Company as its
Chief Executive Officer and Chief Medical Officer. The Executive will report to
the Board of Directors of the Company (the “Board”) and shall perform such
duties as are consistent with his position as Chief Executive Officer and Chief
Medical Officer (as applicable, the “Services”). The Executive agrees to perform
such duties faithfully, to devote all of his working time, attention and
energies to the business of the Company, and while he remains employed by the
Company, not to engage in any other business activity that is in conflict with
his duties and obligations to the Company. Subject to the forgoing sentence, the
Executive may continue to see patients, may continue his professional
activities, (specifically: attending professional meetings, lecturing, serving
on editorial boards, and serving on editorial boards of professional
organizations), to maintain his professional standing and thereby enhance the
reputation and standing of the Company. Notwithstanding the foregoing or any
other provision in this Agreement, the Executive agrees that he will not spend
more than 8 business hours per month on any activities, in the aggregate, that
are not directly related to the business of the Company.
          (b) Acceptance. Executive hereby accepts such employment and agrees to
render the Services.



--------------------------------------------------------------------------------



 



 - 2 - 
     2. Term
          The Executive’s employment under this Agreement (the “Term”) shall
commence as of the Effective Date and shall continue for a term of three
(3) years unless sooner terminated pursuant to Section 9 of this Agreement.
Thereafter, this Agreement shall automatically renew for successive one (1) year
periods until such time as either party elects to not renew. A party electing to
not renew this Agreement must give the other party at least six (6) months
notice of such election. Notwithstanding anything to the contrary contained
herein, the provisions of this Agreement governing protection of Confidential
Information shall continue in effect as specified in Section 6 hereof and
survive the expiration or termination hereof.
     3. Best Efforts; Place of Performance
          (a) Subject to the exceptions of §l(a), the Executive shall devote
substantially all of his business time, attention and energies to the business
and affairs of the Company and shall use his best efforts to advance the best
interests of the Company and shall not during the Term be actively engaged in
any other business activity, whether or not such business activity is pursued
for gain, profit or other pecuniary advantage, that will interfere with the
performance by the Executive of his duties hereunder or the Executive’s
availability to perform such duties or that will adversely affect, or negatively
reflect upon, the Company.
          (b) The duties to be performed by the Executive hereunder shall be
performed primarily at the office of the Company, subject to reasonable travel
requirements on behalf of the Company, or such other place as the Board may
reasonably designate.
     4. Directorship.
          The Executive is currently a member of the Board of Directors of the
Company. The Company shall use its best efforts to cause the Executive to be
re-elected as a Director throughout the Term, and shall include him in the
management slate for election as a director at every stockholders meeting during
the Term at which his term as a director would otherwise expire. The Executive
agrees to accept election, and to serve during the Term, as director of the
Company, without any compensation therefore other than as specified in this
Agreement.
     5. Compensation.
          As full compensation for the performance by the Executive of his
duties under this Agreement, the Company shall pay the Executive as follows:
          (a) Base Salary. The Company shall pay Executive a salary (the “Base
Salary”) equal to Four Hundred Fifty Thousand Dollars ($450,000.00) per year.
Payment shall be made in accordance with the Company’s normal payroll practices.
The Base Salary shall be reviewed for adjustment annually by the Board of
Directors. In no event shall the amount of the Base Salary be reduced below
$450,000.00 during the Term of the Executive.



--------------------------------------------------------------------------------



 



- 3 -

          (b) Annual Performance Cash Bonus. The Executive shall be entitled to
receive additional bonus income (the “Performance Cash Bonus”) in an amount up
to $450,000.00, based on the attainment by the Executive of certain financial,
clinical development and business milestones (the “Performance Objectives”) as
established annually by mutual agreement of the Board of Directors and the
Executive. The Executive will have a target cash bonus equal to 50% of base
salary, with the potential to be awarded up to 100% of base salary. The
Performance Cash Bonus actually awarded for each annual period during the Term
shall be pro-rated based on the percentage of Performance Objectives achieved
for that annual period; however, the Board of Directors may, in its sole
judgment, make discretionary adjustments to the Performance Cash Balance. The
Board of Directors and the Executive shall, by mutual agreement, establish the
Performance Objectives for each upcoming year in connection with the
establishment of annual Corporate Goals.
          (c) Withholding. The Company shall withhold all applicable federal,
state and local taxes and social security and such other amounts as may be
required by law from all amounts payable to the Executive under this §5.
          (d) Annual Stock Option Bonus. The Executive shall be entitled to
receive an annual option to purchase shares of the Company’s common stock (the
“Stock Option Bonus”), based on the attainment by the Executive of the
Performance Objectives as established annually by mutual agreement of the Board
of Directors and the Executive, and as described in §5(b) above. The actual
number of options awarded shall be determined using the then-current option
award guidelines approved by the Board of Directors; however, the Board may, in
its sole judgment, make discretionary adjustments to the Stock Option Bonus. Any
options granted under the Stock Option Bonus will be issued at the closing price
of the Company’s Common Stock on the date of any such grant and shall vest, if
at all, in three equal parts upon each anniversary of the grant. All such
options shall be subject to the provisions of the Company’s then-current Omnibus
Stock Incentive Plan.
          (e) Expenses. The Company shall reimburse the Executive for all
normal, usual and necessary expenses incurred by the Executive in furtherance of
the business and affairs of the Company, including reasonable travel and
entertainment, upon timely receipt by the Company of appropriate vouchers or
other proof of the Executive’s expenditures and otherwise in accordance with any
expense reimbursement policy as may from time to time be adopted by the Company.
          (f) Other Benefits. The Executive shall be entitled to all rights and
benefits for which he shall be eligible under any benefit or other plans
(including, without limitation, dental, medical, medical reimbursement and
hospital plans, disability insurance, pension plans, employee stock purchase
plans, profit sharing plans, bonus plans and other so-called “fringe” benefits)
as the Company shall make available to its senior executives from time to time.
In addition, the Company shall reimburse Executive for the reasonable cost of a
dedicated phone line for his home office.
          (g) Vacation. The Executive shall, during the Term, be entitled to
accrue vacation at a rate of five (5) weeks per annum, in addition to holidays
observed and personal and



--------------------------------------------------------------------------------



 



- 4 -

sick days allowed by the Company. The Executive shall not be entitled to carry
any vacation forward to the next year of employment, and shall not receive any
compensation for such unused vacation days.
     6. Confidential Information and Inventions.
          (a) The Executive recognizes and acknowledges that in the course of
his duties he is likely to receive confidential or proprietary information owned
by the Company, its affiliates or third parties with whom the Company or any
such affiliates has an obligation of confidentiality. Accordingly, during and
after the Term, the Executive agrees to keep confidential and not disclose or
make accessible to any other person or use for any other purpose other than in
connection with the fulfillment of his duties under this Agreement, any
Confidential and Proprietary Information (as defined below) owned by, or
received by or on behalf of, the Company or any of its affiliates. “Confidential
and Proprietary Information” shall include, but shall not be limited to,
confidential or proprietary scientific or technical information, data, formulas
and related concepts, business plans (both current and under development),
client lists, promotion and marketing programs, trade secrets, or any other
confidential or proprietary business information relating to development
programs, costs, revenues, marketing, investments, sales activities, promotions,
credit and financial data, manufacturing processes, financing methods, plans or
the business and affairs of the Company or of any affiliate or client of the
Company. The Executive expressly acknowledges the trade secret status of the
Confidential and Proprietary Information and that the Confidential and
Proprietary Information constitutes a protectable business interest of the
Company. The Executive agrees: (i) not to use any such Confidential and
Proprietary Information for himself or others; and (ii) not to take any Company
material or reproductions (including but not limited to writings,
correspondence, notes, drafts, records, invoices, technical and business
policies, computer programs or disks) from the Company’s offices at any time
during his employment by the Company, except as required in the execution of the
Executive’s duties to the Company. The Executive agrees to return immediately
all Company material and reproductions (including but not limited, to writings,
correspondence, notes, drafts, records, invoices, technical and business
policies, computer programs or disks) thereof in his possession to the Company
upon request and in any event immediately upon termination of employment.
          (b) Except with prior written authorization by the Company, the
Executive agrees not to disclose or publish any of the Confidential and
Proprietary Information, or any confidential, scientific, technical or business
information of any other party to whom the Company or any of its affiliates owes
an obligation of confidence, at any time during or after his employment with the
Company.
          (c) The Executive agrees that all inventions, discoveries,
improvements and patentable or copyrightable works initiated, conceived or made
by him, either alone or in conjunction with others, through the use of the
resources of the Company or directly related to the business of the Company (the
“Inventions”) during the Term shall be the sole property of the Company to the
maximum extent permitted by applicable law and, to the extent permitted by law,
shall be “works made for hire” as that term is defined in the United States
Copyright Act (17 U.S.C.A., §101). The Company shall be the sole owner of all
patents,



--------------------------------------------------------------------------------



 



- 5 -

copyrights, trade secret rights, and other intellectual property or other rights
in the Inventions. The Executive hereby assigns to the Company all right, title
and interest he may have or acquire in all such Inventions; provided, however,
that the Board of Directors of the Company may in its sole discretion agree to
waive the Company’s rights pursuant to this §6(c). The Executive further agrees
to assist the Company in every proper way (at the Company’s expense) to obtain
and from time to time enforce patents, copyrights or other rights on such
Inventions in any and all countries, and to that end the Executive will execute
all documents necessary:
               (i) to apply for, obtain and vest in the name of the Company
alone (unless the Company otherwise directs) Letters Patent, copyrights or other
analogous protection in any country throughout the world and when so obtained or
vested to maintain, renew and restore the same; and,
               (ii) to defend any opposition proceedings in respect of such
applications and any opposition proceedings or petitions or applications for
revocation of such Letters Patent, copyright or other analogous protection.
          (d) The Executive acknowledges that while performing the Services
under this Agreement the Executive may locate, identify and/or evaluate patented
or patentable inventions or other business opportunities (the “Third Party
Inventions”) having commercial potential in the fields of pharmacy,
pharmaceuticals, biotechnology, healthcare, technology and other fields which
may be of potential interest to the Company or its affiliates. The Executive
understands, acknowledges and agrees that all rights to, interests in or
opportunities regarding, all Third-Party Inventions identified by the Company,
its affiliates or any of the foregoing persons’ officers, directors, employees
(including the Executive), agents or consultants during the Employment Term
shall be and remain the sole and exclusive property of the Company (or such
affiliate). The Executive shall have no rights whatsoever to such Third-Party
Inventions and will not pursue for himself or for others any transaction
relating to the Third-Party Inventions which is not on behalf of the Company.
Notwithstanding the foregoing, if the Company, having been presented with the
opportunity by the Executive to pursue such Third Party Inventions chooses not
to do so, then Executive may pursue such Third Party Inventions himself without
accounting to the Company therefore, subject to §l(a) hereof.
          (e) Executive agrees that he will promptly disclose to the Company, or
any persons designated by the Company, all improvements and/or Inventions made,
conceived, reduced to practice, or learned by him, either alone or jointly with
others, during the Term.
          (f) Executive has participated in the development of intellectual
property jointly created by the Tufts New England Medical Center and the
Neuropeptide Laboratory of the Polish Academy of Sciences, and will continue to
do so during the term of this Agreement subject to §l(a). However, §6(c) shall
not be applicable to such work or such intellectual property provided, however,
the Executive does not use the resources of the Company to develop such
intellectual property.
          (g) The provisions of this §6 shall survive any termination of this
Agreement.



--------------------------------------------------------------------------------



 



- 6 -

     7. Non-Competition, Non-Solicitation and Non-Disparagement.
          (a) The Executive understands and recognizes that his services to the
Company are special and unique and that in the course of performing such
services the Executive will have access to and knowledge of Confidential and
Proprietary Information (as defined in §6) and the Executive agrees that, during
the Term and for a period of nine (9) months thereafter, he shall not in any
manner, directly or indirectly, on behalf of himself or any person, firm,
partnership, joint venture, corporation or other business entity (“Person”),
enter into or engage in any business which is engaged in any business directly
competitive with the business of the Company, either as an individual for his
own account, or as a partner, joint venturer, owner, executive, employee,
independent contractor, principal, agent, consultant, salesperson, officer,
director or shareholder of a Person in a business competitive with the Company
within the geographic area of the Company’s business, which is deemed by the
parties hereto to be worldwide. The Executive acknowledges that, due to the
unique nature of the Company’s business, the loss of any of its clients or
business flow or the improper use of its Confidential and Proprietary
Information could create significant instability and cause substantial damage to
the Company and its affiliates and therefore the Company has a strong legitimate
business interest in protecting the continuity of its business interests and the
restriction herein agreed to by the Executive narrowly and fairly serves such an
important and critical business interest of the Company. For purposes of this
Agreement, the Company shall be deemed to be actively engaged on the date hereof
in the development and commercialization of (a) drugs, including therapeutics
for the treatment of pain, (b) novel application drug delivery systems for the
treatment of pain, and (c) in the future in any other business in which it
actually devotes substantive resources to study, develop or pursue.
Notwithstanding the foregoing, nothing contained in this Section 7(a) shall be
deemed to prohibit the Executive from (i) acquiring or holding, solely for
investment, publicly traded securities of any corporation, some or all of the
activities of which are competitive with the business of the Company if such
holdings do not, in the aggregate, constitute more than four percent (4%) of any
class or series of outstanding securities of such corporation, with the
exception of Accugesics. This §7(a) shall not be enforceable by the Company
against the Executive if the Executive (i) is terminated by the Company without
Cause; (ii) terminates this Agreement for Good Reason; or (iii) is terminated at
the time or within six (6) months of a Change of Control (as hereinafter
defined).
          (b) During the Term and for a period of 12 months thereafter, the
Executive shall not, directly or indirectly, without the prior written consent
of the Company:
               (i) solicit or induce any employee of the Company or any of its
affiliates to leave the employ of the Company or any such affiliate; or hire for
any purpose any employee of the Company or any affiliate or any employee who has
left the employment of the Company or any affiliate within one year of the
termination of such employee’s employment with the Company or any such affiliate
or at any time in violation of such employee’s non-competition agreement with
the Company or any such affiliate; or
               (ii) solicit or accept employment or be retained by any Person
who, at any time during the term of this Agreement, was an agent, client or
customer of the Company or any



--------------------------------------------------------------------------------



 



- 7 -

of its affiliates where his position will be related to the business of the
Company or any such affiliate; or
               (iii) solicit or accept the business of any agent, client or
customer of the Company or any of its affiliates with respect to products or
services which compete directly with the products or services provided or
supplied by the Company or any of its affiliates.
               (iv) Notwithstanding the foregoing, §§7(b)(ii)-7(b)(iii) shall
not be enforceable by the Company against Executive if the Executive (i) is
terminated by the Company without Cause; (ii) terminates this Agreement for Good
Reason; or (iii) is terminated at the time or within six (6) months of a Change
of Control (as hereinafter defined).
          (c) The Company and the Executive each agree that both during the Term
and at all times thereafter, neither party shall directly or indirectly
disparage, whether or not true, the name or reputation of the other party or any
of its affiliates, including but not limited to, any officer, director, employee
or shareholder of the Company or any of its affiliates.
          (d) In the event that the Executive breaches any provisions of §6 or
this §7 or there is a threatened breach, then, in addition to any other rights
which the Company may have, the Company shall be entitled, without the posting
of a bond or other security, to seek injunctive relief to enforce the
restrictions contained in such Sections, in addition to any other remedies at
law or in equity to which the Company may be entitled.
          (e) Each of the rights and remedies enumerated in §7(d) shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company at law or in equity. If any
of the covenants contained in this §7, or any part of any of them, is hereafter
construed or adjudicated to be invalid or unenforceable, the same shall not
affect the remainder of the covenant or covenants or rights or remedies which
shall be given full effect without regard to the invalid portions. If any of the
covenants contained in this §7 is held to be invalid or unenforceable because of
the duration of such provision or the area covered thereby, the parties agree
that the court making such determination shall have the power to reduce the
duration and/or area of such provision and in its reduced form such provision
shall then be enforceable.
          (f) In the event that an actual proceeding is brought in equity to
enforce the provisions of §6 or this §7, the Executive shall not urge as a
defense that there is an adequate remedy at law nor shall the Company be
prevented from seeking any other remedies which may be available.
          (g) The provisions of this §7 shall survive any termination of this
Agreement.
     8. Representations and Warranties by the Executive.
     The Executive hereby represents and warrants to the Company as follows:



--------------------------------------------------------------------------------



 



- 8 -

          (a) Neither the execution or delivery of this Agreement nor the
performance by the Executive of his duties and other obligations hereunder
violate or will violate any statute, law, determination or award, or conflict
with or constitute a default or breach of any covenant or obligation under
(whether immediately, upon the giving of notice or lapse of time or both) any
prior employment agreement, contract, or other instrument to which the Executive
is a party or by which he is bound.
          (b) The Executive has the full right, power and legal capacity to
enter and deliver this Agreement and to perform his duties and other obligations
hereunder. This Agreement constitutes the legal, valid and binding obligation of
the Executive enforceable against him in accordance with its terms. No approvals
or consents of any persons or entities are required for the Executive to execute
and deliver this Agreement or perform his duties and other obligations
hereunder.
     9. Termination.
     The Executive’s employment hereunder shall be terminated upon the
Executive’s death and may be terminated as follows:
          (a) The Executive’s employment hereunder may be terminated by the
Board of Directors of the Company for Cause. Any of the following actions by the
Executive shall constitute “Cause”:
               (i) The willful failure, disregard or refusal by the Executive to
perform his duties hereunder, which is not cured, if curable, by Executive
within thirty (30) days after written notice thereof is given to the Executive
by the Company, which notice shall specify the act(s) or omission(s) on which
the Company relies to establish Cause;
               (ii) Any willful, intentional grossly negligent act by the
Executive having the effect of injuring, in a material way (whether financial or
otherwise and as determined in good-faith by a majority of the Board of
Directors of the Company), the business or reputation of the Company or any of
its affiliates, including but not limited to, any officer, director, executive
or shareholder of the Company or any of its affiliates;
               (iii) Willful misconduct by the Executive in respect of the
duties or obligations of the Executive under this Agreement, including
insubordination with respect to the lawful directions received by the Executive
from the Board of Directors of the Company, which is not cured, if curable, by
Executive within thirty (30) days after written notice thereof is given to the
Executive by the Company, which notice shall specify the act(s) or omission(s)
on which the Company relies to establish Cause;
               (iv) The Executive’s conviction of any felony or a misdemeanor
involving moral turpitude (including entry of a nolo contendere plea);



--------------------------------------------------------------------------------



 



- 9 -

               (v) The determination by the Company, after a reasonable and
good-faith investigation by the Company following a written allegation by
another employee of the Company, that the Executive engaged in some form of
harassment prohibited by law (including, without limitation, age, sex or race
discrimination), unless the Executive’s actions were specifically directed by
the Board of Directors of the Company;
               (vi) Any misappropriation or embezzlement of the property of the
Company or its affiliates (whether or not a misdemeanor or felony);
               (vii) Breach by the Executive of any of the provisions of
Sections 6, 7 or 8 of this Agreement; and
               (viii) A material breach by the Executive of any provision of
this Agreement other than those contained in Sections 6, 7 or 8 which is not
cured by the Executive within thirty (30) days after written notice thereof is
given to the Executive by the Company, which notice shall specify the act(s) or
omission(s) on which the Company relies to establish Cause.
          (b) The Executive’s employment hereunder may be terminated by the
Board of Directors of the Company due to the Executive’s Disability. For
purposes of this Agreement, a termination for “Disability” shall occur (i) when
the Board of Directors of the Company has provided a written termination notice
to the Executive supported by a written statement from a reputable independent
physician to the effect that the Executive shall have become so physically or
mentally incapacitated as to be unable to resume, within the ensuing twelve
(12) months, his employment hereunder by reason of physical or mental illness or
injury, or (ii) upon rendering of a written termination notice by the Board of
Directors of the Company after the Executive has been unable to substantially
perform his duties hereunder for ninety (90) or more consecutive days, or more
than one hundred twenty (120) days in any consecutive twelve (12) month period,
by reason of any physical or mental illness or injury. For purposes of this
Section 9(b), the Executive agrees to make himself available and to cooperate in
any reasonable examination by a reputable independent physician retained by the
Company.
          (c) The Executive’s employment hereunder may be terminated by the
Board of Directors of the Company (or its successor) upon the occurrence of a
Change of Control. For purposes of this Agreement, “Change of Control” means
(i) the acquisition, directly or indirectly, following the date hereof by any
person (as such term is defined in Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934, as amended), in one transaction or a series of related
transactions, of securities of the Company representing in excess of fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding securities if such person or his or its affiliates do not own in
excess of 50% of such voting power on the date of this Agreement, or (ii) the
future disposition by the Company (whether direct or indirect, by sale of assets
or stock, merger, consolidation or otherwise) of all or substantially all of its
business and/or assets in one transaction or series of related transactions
(other than a merger effected exclusively for the purpose of changing the
domicile of the Company).



--------------------------------------------------------------------------------



 



- 10 -

          (d) The Executive’s employment hereunder may be terminated by the
Executive for Good Reason. For purposes of this Agreement, “Good Reason” shall
mean:
               (i) any material breach of this Agreement that is not cured by
the Company within thirty (30) days after receipt of written notice by Executive
to the Company of such material breach;
               (ii) any diminution or adverse (to the Executive) change in the
duties, responsibilities, rights, privileges or the reporting relationships,
which were applicable to and enjoyed by the Executive at the commencement of the
Term, without the consent of the Executive, except as a result of the
termination of the Executive’s employment by the Company;
               (iii) any requirement from the Board of Directors of the Company
that Executive must relocate his office from the Metropolitan Boston area; or
               (iv) the failure to nominate Executive to, or his removal from,
the Board of Directors of the Company. For purposes of clarification, this
§9(d)(iv) shall not apply if the Executive is removed from the Board of
Directors as a result of a failure to be re-elected by a vote of the
shareholders.
          (e) The Executive’s employment may be terminated by the Company or by
the Executive without Cause at any time.
     10. Compensation Upon Termination.
          (a) If the Executive’s employment is terminated as a result of his
death or Disability, the Company shall pay to the Executive or to the
Executive’s estate, as applicable, his Base Salary and any accrued but unpaid
Bonus and expense reimbursement amounts through the date upon which his Death or
Disability occurs. All Stock Options that are scheduled to vest by the end of
the calendar year in which such termination occurs shall be accelerated and
shall be vested as of the date of his Disability or Death. All Stock Options
that have not vested (or been deemed pursuant to the immediately preceding
sentence to have vested) as of the date of his Disability or Death shall be
deemed to have expired as of such date.
          (b) If the Executive’s employment is terminated by the Board of
Directors of the Company for Cause, then the Company shall pay to the Executive
his Base Salary and expense reimbursement through the date of his termination
and the Executive shall have no further entitlement to any other compensation or
benefits from the Company. All Stock Options that have not vested as of the date
of termination for Cause shall be deemed to have expired as of such date. Any
Stock Options that have vested as of the date of the Executive’s termination for
Cause shall remain exercisable for a period of 90 days following the date of
such termination.
          (c) If the Executive’s employment is terminated by the Company (or its
successor) upon the occurrence of a Change of Control or within six (6) months
thereafter, the Company (or its successor, as applicable) shall (i) continue to
pay to the Executive his Base Salary for a period of six (6) months following
such termination, and (ii) pay the Executive any accrued and unpaid



--------------------------------------------------------------------------------



 



- 11 -

Bonus, and (iii) pay expense reimbursement amounts through the date of
termination. All Stock Options that have not vested as of the date of such
termination shall be accelerated and deemed to have vested as of such
termination date.
          (d) If the Executive’s employment is terminated by the Company without
Cause, or by the Executive for Good Reason, then the Company shall (i) continue
to pay to the Executive his Base Salary for a period of twelve (12) months from
the date of such termination, and (ii) pay the Executive the Bonus he would have
earned had he been employed for six (6) months from the date upon which such
termination occurs, and (iii) pay the Executive any expense reimbursement
amounts owed through the date of termination. All Stock Options that are
scheduled to vest in the contract year of the date of such termination shall be
accelerated and deemed to have vested as of the termination date. All Stock
Options that have not vested (or deemed to have vested pursuant to the preceding
sentence) shall be deemed expired, null and void. Any Stock Options that have
vested as of the date of the Executive’s termination shall remain exercisable
for a period as outlined in the company’s Omnibus Stock Option program.
          (e) This Agreement sets forth the only obligations of the Company with
respect to the termination of the Executive’s employment with the Company, and
the Executive acknowledges that, upon the termination of his employment, he
shall not be entitled to any payments or benefits which are not explicitly
provided for herein. Furthermore, any payments made to the Executive under
§§10(c) or 10(d) herein, shall be conditioned upon the Executive executing a
mutually acceptable release of any and all claims that the Executive may have
had, has or may have against the Company and/or its employees, executives and/or
directors, arising out of the Executive’s employment with the Company.
          (f) Upon termination of the Executive’s employment hereunder for any
reason, the Executive shall be deemed to have resigned as director of the
Company, effective as of the date of such termination.
          (g) The provisions of this Section 10 shall survive any termination of
this Agreement.
     11. Miscellaneous.
          (a) This Agreement shall be governed by, and construed and interpreted
in accordance with, the laws of the Commonwealth of Massachusetts, without
giving effect to its principles of conflicts of laws.
          (b) Any dispute arising out of, or relating to, this Agreement or the
breach thereof (other than Sections 6 or 7 hereof), or regarding the
interpretation thereof, shall be finally settled by arbitration conducted in
Boston, Massachusetts in accordance with the rules of the American Arbitration
Association then in effect before a single arbitrator appointed in accordance
with such rules. Judgment upon any award rendered therein may be entered and
enforcement obtained thereon in any court having jurisdiction. The arbitrator
shall have authority to grant any form of appropriate relief, whether legal or
equitable in nature, including specific performance. For the purpose of any
judicial proceeding to enforce such award or incidental to such arbitration or
to



--------------------------------------------------------------------------------



 



- 12 -

compel arbitration and for purposes of Sections 6 and 7 hereof, the parties
hereby submit to the non-exclusive jurisdiction of the state courts of the
Commonwealth of Massachusetts, or the United States District Court for the
District of Massachusetts, and agree that service of process in such arbitration
or court proceedings shall be satisfactorily made upon it if sent by registered
mail addressed to it at the address referred to in paragraph (g) below. Each
party shall be responsible for its own attorney’s fees in such arbitration, and
all of the costs and expenses incurred with respect to the arbitration
proceeding (except for the filing fee, which shall be borne solely by the party
commencing the arbitration) shall be divided equally between the parties.
Judgment on the arbitration award may be entered by any court of competent
jurisdiction.
          (c) This Agreement shall be binding upon and inure to the benefit of
the parties hereto, and their respective heirs, legal representatives;
successors and assigns.
          (d) This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive. The Company may assign its
rights, together with its obligations, hereunder in connection with any sale,
transfer or other disposition of all or substantially all of its business or
assets or other Change of Control, provided such assignee agrees in writing to
be bound by this Agreement.
          (e) This Agreement cannot be amended orally, or by any course of
conduct or dealing, but only by a written agreement signed by the parties
hereto.
          (f) The failure of either party to insist upon the strict performance
of any of the terms, conditions and provisions of this Agreement shall not be
construed as a waiver or relinquishment of future compliance therewith, and such
terms, conditions and provisions shall remain in full force and effect. No
waiver of any term or condition of this Agreement on the part of either party
shall be effective for any purpose whatsoever unless such waiver is in writing
and signed by such party.
          (g) All notices, requests, consents and other communications, required
or permitted to be given hereunder, shall be in writing and shall be delivered
personally or by an overnight courier service or sent by registered or certified
mail, postage prepaid, return receipt requested, to the parties at the addresses
set forth on the first page of this Agreement, and shall be deemed given when so
delivered personally or by overnight courier, or, if mailed, five (5) days after
the date of deposit in the United States mails. Either party may designate
another address, for receipt of notices hereunder by giving notice to the other
party in accordance with this paragraph (g).
          (h) This Agreement sets forth the entire agreement and understanding
of the parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof, including the Prior Agreement, but excluding agreements
and plans with respect to stock and stock options. No representation, promise or
inducement has been made by either party that is not embodied in this Agreement,
and neither party shall be bound by or liable for any alleged representation,
promise or inducement not so set forth.



--------------------------------------------------------------------------------



 



- 13 -

          (i) As used in this Agreement, “affiliate” of a specified Person shall
mean and include any Person controlling, controlled by or under common control
with the specified Person.
          (j) The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.
          (k) This Agreement may be executed in any number of counterparts, each
of which shall constitute an original, but all of which together shall
constitute one and the same instrument.
          (1) The Company shall reimburse Executive for the attorney’s fees
incurred by him for the review, revision, negotiation and finalization of this
Agreement, to a maximum of $5,000.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

             
JAVELIN PHARMACEUTICALS, INC.
      EXECUTIVE    
 
           
/s/ Douglas G. Watson
 
Douglas G. Watson
Chairman
      /s/ Daniel B. Carr
 
Daniel B. Carr, M.D.
     

 